PER CURIAM.
In an action for infringement of U. S. Patent 2,886,124, for a “kitchen conditioner,” issued to George A. Scharmer on May 12, 1959, the district court sustained the defense of lack of invention over the prior art, specifically the Sonntag patent (U. S. Patent 2,369,375), and dismissed the complaint. The advancement claimed by the plaintiffs for their “invention” is the relocation of air outlets from the top to the front of a kitchen exhaust hood. If the top of the hood is to be covered by cabinets — the situation for which plaintiffs’ product was designed — the obvious answer is moving the louvres. This hardly shows invention. Thus, we accept the findings of District Judge Dooling and affirm on his persuasive opinion, D.C.E.D.N.Y., 210 F. Supp. 57.
Affirmed.